Response to Amendment
This action is responsive to the amendment filed on 11/25/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-13, 17-21, 23, 25-63 are pending in the case.  Claims 1, 25, and 26 are independent claims. Claims 3, 14-16, 22, 24 are canceled. 

Priority
This application claims priority to provisional application 62349025, filed 06/12/2016.

Information Disclosure Statement
All the references cited in the IDSs’ filed 07/01/2020, 07/13/2020, 08/04/2020, 08/18/2020, 08/31/2020, 10/06/2020, 10/20/2020, 11/12/2020, 11/17/2020, 12/01/2020, 12/22/2020, 12/31/2020, 02/09/2021, 02/22/2021 have all been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 23, 25-27, 29, 43, 60, are rejected under 35 U.S.C. 103 as being obvious over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim).

As to independent claim 1, Xu teaches: 
An electronic device, comprising: 
one or more processors (See Fig. 3 processor); 
a memory (See Fig. 3 memory); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (See [0056]), the one or more programs including instructions for: 
causing a user interface to be displayed on a display screen in operable communication with the electronic device, wherein displaying the user interface includes concurrently displaying a plurality of shortcut affordances in a first portion of the display screen (See [0004] – “In addition, at the bottom of a desktop of a mobile terminal, there is an area that displays a row of shortcut icons, which is referred to as a dock bar, and is used for placing icons of most frequently used application programs. Icons on the dock bar do not change as a screen is slid and changes.”, the underlined portions teaches a UI containing a desktop of a mobile terminal, and at a bottom of the desktop is a dockbar containing app shortcuts, and they are displayed concurrently together even when the desktop screen changes) that includes: 
a first shortcut affordance at a first shortcut position, wherein the first shortcut affordance corresponds to a first application, and wherein selection of the first shortcut affordance causes a user interface for the first application to be displayed on the display screen (See [0004] – “In addition, at the bottom of a desktop of a mobile terminal, there is an area that displays a row of shortcut icons, which is referred to as a dock bar, and is used for placing icons of most frequently used application programs”, thus the claimed first shortcut affordance can be mapped to the leftmost position of the row of shortcut icons in the dock bar. Furthermore since these are shortcut app icons, selecting them causes displaying of the app’s UI); and 
a second shortcut affordance at a second shortcut position, wherein the second shortcut affordance corresponds to a second application distinct from the first application, and wherein selection of the second shortcut affordance causes a user interface for the second application to be displayed on the display screen (See [0004] – “In addition, at the bottom of a desktop of a mobile terminal, there is an area that displays a row of shortcut icons, which is referred to as a dock bar, and is used for placing icons of most frequently used application programs”, thus the claimed second shortcut affordance can be mapped to the 2nd from the leftmost position of the row of shortcut icons in the dock bar. Furthermore since these are shortcut app icons, selecting them causes displaying of the app’s UI); and 
while continuing to cause display of the plurality of shortcut affordances (See [0004] - “Icons on the dock bar do not change as a screen is slid and changes.”, thus dock bar continues to be displayed): 2 115289013Application No.: 15/411,110Docket No.: P31180US1/77770000441101 
detecting a change at a second portion of the display screen (See [0004] – “Icons on the dock bar do not change as a screen is slid and changes.”, in other words detect that the desktop screen changes, and see [0026] – “Record data that is generated in a process in which a terminal uses application programs stored in the terminal” and [0027] – “The terminal includes multiple application programs, and each application program may be displayed on a display screen of the terminal in a form of an icon”, in other words the display screen i.e. desktop displays icons of application programs, and it is detected that the app icons are used/changed); and 
in response to detecting the change at the second portion : 
change changes a status corresponding to a third application to a status that meets first shortcut replacement criteria, causing the first shortcut affordance to be replaced with display of a third shortcut affordance corresponding to the third application at the first shortcut position (See [0040] – “Icons on the dock bar are updated according to selected application programs”, hence a third application that was just selected by the user can potentially replace the app shortcut on the first leftmost position of the dock bar based on having higher usage. Also see Fig. 1 with [0030-0031] which explains how the sorting of the apps is performed based on usage count); and 
in accordance with a determination that the change does not change the status corresponding the third application to the status that meets the first shortcut replacement criteria, causing the first shortcut affordance to be maintained on the display screen at the first position (See [0040] – “Icons on the dock bar are updated according to selected application programs”, hence a third application that was just selected by the user may not have enough usage count to replace the first application icon in the dock bar).
	Xu implicitly teaches (See [0027] – “In this embodiment, the terminal is an intelligent terminal, such as a mobile terminal or a tablet computer”, tablets are known in the art to have touchscreens, which suggests touch inputs. See [0004] – “Icons on the dock bar do not change as a screen is slid and changes”, the screen is changing in some way. See [0026] – “Record data that is generated in a process in which a terminal uses application programs stored in the terminal” and [0027] – “The terminal includes multiple application programs, and each application program may be displayed on a display screen of the terminal in a form of an icon”, app icons displayed by the desktop screen are used, and in the context of a Tablet device, it is heavily suggested that touch inputs are performed on desktop app icons for execution), but Xu does not explicitly teach that the change detected comprises detecting a sequence of one or more inputs at the second portion of the display screen.
	However, touch inputs on app shortcut icons for execution on a tablet/smartphone are well known in the art, and it would have been obvious to one of ordinary skill in the art to modify the tablet of Xu to be able to detect a sequence of one or more touch inputs on app shortcut icons or on the executing application on a desktop screen of the device which will also allow to calculate time of usage of the application (par. 30-31). Motivation to do so would be for user friendly access to an application UI via touch.
	Xu as modified does not teach that the first shortcut and second shortcut affordances each correspond to categories, and that replacement criteria requires both applications to be of the same category, in other words Xu does not teach: corresponding to a first category of applications, wherein the first category of applications is selected from a group consisting of a maps category associated with navigation-related applications, a multimedia category associated with multimedia applications, and a communications category associated with communications applications,;
	corresponding to a second category of applications distinct from the first category of applications, wherein the second category of applications is selected from a group consisting of the maps category, the multimedia category, and the communications category,
wherein the first shortcut replacement criteria includes a criterion that is met when the third application belongs to the first category of applications,
while maintaining display of the second shortcut affordance on the display screen at the second position and ceasing to display the first shortcut affordance on the display screen.
	Kim teaches: corresponding to a first category of applications (ee Fig. 10 with [0168] preset icon 10-1 is of Game category icon and see [0169] which mentions representative image icon 10-3 which is an icon categorized within the game category, and the paragraph further mentions that selecting the representative image 10-3 executes an application program), wherein the first category of applications (See paragraph [0172] navigation), a multimedia category associated with multimedia applications (See paragraphs [0162]-[0163] game category), and a communications category associated with communications applications (See paragraphs [0162]-[0163] message management program or weather category),
corresponding to a second category of applications distinct from the first category of applications (See Fig. 10 SNS category which has 2 adjacent corresponding icons with the image of an envelope), wherein the second category of applications is selected from a group consisting of the maps category (See paragraph [0172] navigation), the multimedia category (See paragraphs [0162]-[0163] game category), and the communications category (See paragraphs [0162]-[0163] message management program or weather category);
wherein the first shortcut replacement criteria includes a criterion that is met when the third application belongs to the first category of applications, while maintaining display of the second shortcut affordance on the display screen at the second position and ceasing to display the first shortcut affordance on the display screen (See paragraph [0169] with Fig. 10, the app icons are arranged according to the most execution number, thus in response to the execution number feature corresponding to a sequence of inputs as recited in [0193], icon 10-3’s execution number may be exceeded by the adjacent icon (i.e., third shortcut affordance) next to it and also another game category icon; this would cause the icon 10-3 to fall out of the top 2 icon positions with highest execution number. And since Fig. 10 is categorized as explained by [0168], the replacement happening within the Game category has no relation with other categories, thus SNS category icons are unrelated to the replacement thus would be maintained in their positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dock bar taught by Xu to include having app shortcuts embedded 

As to dependent claim 2, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified further teaches: wherein the sequence of one or more inputs corresponds to interaction with the third application (See [0004] since Xu pertains to a mobile terminal home screen with a dock bar, its understood that the dock bar is the first portion of the screen while the rest of the home screen containing apps is the second portion. The third application can be the app on the home screen that the user interacts with). 

As to dependent claim 5, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu further: wherein the first shortcut replacement criteria includes a criterion that is met when the third application is a most-frequently-used application (See [0004] frequently used).

As to dependent claim 23, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu further teaches:  wherein the first shortcut position and second shortcut position are displayed in fixed arrangement relative to one another on the display screen (See [0007], the second from leftmost position of the dock bar can be mapped to the claimed second shortcut affordance). 

As to independent claim 25, it is rejected under similar rationale as claim 1 as cited above.

As to independent claim 26, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 27, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 29, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 43, it is rejected under similar rationale as claim 23 as cited above.

	As to dependent claim 60, it is rejected under similar rationale as claim 23 as cited above.

Claims 4, 6-9, 13, 17, 19, 28, 30-33, 37-38, 40, 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Pallakoff et al. US 20120151331 A1, (hereinafter Pallakoff).

As to dependent claim 4, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut replacement criteria includes a criterion that is met when the third application is a last-active application that was an application in the first category of applications that was most recently displayed on the display.
Pallakoff further teaches: wherein the first shortcut replacement criteria includes a criterion that is met when the third item is a last-active item that was an item in the first category of items that was most recently displayed on the display (See paragraph [0004] the menu displays the most recently read items). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Xu as modified to include the method taught by Pallakoff. Motivation to do so would be for convenience from not having to remember the most recently accessed content.

As to dependent claim 6, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut replacement criteria includes a criterion that is met when the third application is a currently-active application that was an application in the first category of applications that was most recently performing a function.
Pallakoff further teaches: wherein the first shortcut replacement criteria includes a criterion that is met when the third item is a currently-active item that was an item in the first category of applications that was most recently performing a function (See paragraph [0028] which states that user can tap shortcut 220 to open it, and then see paragraphs [0039]-[0044] which teaches a method of repositioning digital items based on the opening of digital items. And see [0027] which says the menu is overlaid on corner of a home screen 200. Thus user can open content from menu, making the content currently active, and display it on home screen area. See Fig. 3B and sequence of inputs [0031]-[0035] to show replacement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Xu as modified to include the method taught by Pallakoff. Motivation to do so would be for convenience from not having to remember the most recently accessed content.

As to dependent claim 7, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut replacement criteria includes a criterion that is met when the third application corresponds to a prioritized application that was an application in the first category of applications that has a highest priority.
item that was an item in the first category of items that has a highest priority (“prioritized” can mean the digital item that is most recently opened is prioritized over other digital items. See Fig. 3B with paragraphs [0031]-[0043] which shows the replacements of positions as affected by series of user inputs opening a digital item). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Xu as modified to include the method taught by Pallakoff. Motivation to do so would be for convenience from not having to remember the most recently accessed content.

As to dependent claim 8, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: detecting a second sequence of one or more inputs; 
in response to detecting the sequence of one or more inputs: 
determining whether the second sequence of one or more inputs changes the status corresponding to the fourth application to a status that meets a second shortcut replacement criteria corresponding to the second shortcut position;
in accordance with a determination that the second sequence of one or more inputs changes the status corresponding to a fourth application to a status that meets second shortcut replacement criteria, wherein the second shortcut replacement criteria includes a criterion that is met when the fourth application belongs to the second category of applications, causing the second shortcut affordance to be replaced with display of a fourth shortcut affordance corresponding to the fourth application at the second shortcut position while maintaining display of the first shortcut affordance on the display;

Pallakoff further teaches: detecting a second sequence of one or more inputs; 
in response to detecting the sequence of one or more inputs: 
determining whether the second sequence of one or more inputs changes the status corresponding to the fourth item to a status that meets a second shortcut replacement criteria corresponding to the second shortcut position (From the examples given by paragraphs [0039]-[0043] and [0031]-[0035] in relation to Figs. 3B and 2B, the PC magazine April 2010 262 in Fig. 2B is the second shortcut affordance, and opening any periodical such as The New York times April 15 [i.e., fourth shortcut affordance] will cause PC magazine to move down the list while The New York Times April 15 takes its position.); 
in accordance with a determination that the second sequence of one or more inputs changes the status corresponding to a fourth item to a status that meets second shortcut replacement criteria, wherein the second shortcut replacement criteria includes a criterion that is met when the fourth item belongs to the second category of items, causing the second shortcut affordance to be replaced with display of a fourth shortcut affordance corresponding to the fourth item at the second shortcut position while maintaining display of the first shortcut affordance on the display (See Fig. 2B and 3B, as explained above PC Magazine April 2010 is replaced with The New York Times April 15, while in the case of Angels and Demons [i.e., first shortcut affordance], a different sequence of inputs can be performed that does not involve opening any books, thus would maintain Angels and Demons’ position); and 
item to the status that meets the second shortcut replacement criteria, causing the second shortcut affordance to be maintained on the display (See Fig. 3B with paragaraphs [0039]-[0040], the first two inputs are opening of Books thus does not select the fourth application The San Jose Mercury News thus The LA Times will not be removed from the list at this point in time.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 9, Xu as modified teaches all the limitations of claim 8 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the second shortcut replacement criteria includes a criterion that is met when the fourth application is distinct from the first application.
Pallakoff further teaches: wherein the second shortcut replacement criteria includes a criterion that is met when the fourth item is distinct from the first item (See Fig. 2B and 3B The San Jose Mercury News, which is a Periodical, which is distinct from the first application Angels&Demons since this is a Book). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 13, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first category of applications and the second category of applications do not include any common application that belongs to both the first category of applications and the second category of applications.
Pallakoff further teaches: wherein the first category of items and the second category of items do not include any common item that belongs to both the first category of items and the second category of items (See paragraphs [0004]-[0005], its understood that Books and Periodicals are two distinct reading material and cannot overlap). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 17, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: displaying a fifth shortcut affordance at a third shortcut position corresponding to a third category of applications distinct from the first category of applications and the second category of applications, wherein the fifth shortcut affordance corresponds to a fifth application.
Pallakoff further teaches:  displaying a fifth shortcut affordance at a third shortcut position corresponding to a third category of items distinct from the first category of items and the second items, wherein the fifth shortcut affordance corresponds to a fifth item (See Fig. 3B Files 310 is the third category and it has 5th shortcut affordance Filename.pdf 312). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 19, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position are displayed in the first portion, and a currently-active application is displayed in the second portion. 
Pallakoff further teaches: wherein the user interface includes a first portion and a second portion, and wherein the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position are displayed in the first portion, and a currently-active item is displayed in the second portion (See Fig. 2B menu 240 is the first portion, and the home screen 200 is the second portion. And see [0028] user can tap item 220 to open and read the last page of the item, thus the home screen 200 can be changed to display the last page of the item. See also [0027] home screen on the native reader application [i.e., currently active application]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include the graphical arrangement of Pallakoff. Motivation to do so would be for intuitive navigation for a more easier-to-use graphical user interface.

As to dependent claim 28, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 30, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 31, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 32, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 33, it is rejected under similar rationale as claim 9 as cited above.

As to dependent claim 37, it is rejected under similar rationale as claim 13 as cited above.

	As to dependent claim 38, it is rejected under similar rationale as claim 17 as cited above.

	As to dependent claim 40, it is rejected under similar rationale as claim 19 as cited above.

As to dependent claim 54, it is rejected under similar rationale as claim 13 as cited above.

As to dependent claim 55, it is rejected under similar rationale as claim 17 as cited above.

	As to dependent claim 57, it is rejected under similar rationale as claim 19 as cited above.

Claims 10, 21, 34, 42, 51, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Bernhardson et al. US 20030001898 A1, (hereinafter Bernhardson).

As to dependent claim 10, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified by Pallakoff teaches the third shortcut affordance and third application, but does not teach:  while displaying the third shortcut affordance, causing display of information related to an ongoing activity at the third application. 
Bernhardson teaches: while displaying the shortcut affordance, causing display of information related to an ongoing activity at the application (See Fig. 3 with paragraph [0025] – “When the desired vertical scroll bar element has been scrolled into the focus region 16, the select button 23 of the controller 4 is operated, which results in the programming source being selected and displayed on the display 5. Textual information concerning the selected programming source is displayed optionally in a text area 24 on the display. The programming content itself for the selected source is initially displayed in region 25. Thereafter, the graphical user interface can be switched off and the programming content displayed over the entire area of the screen 5. This may be at the control of the user or after a predetermined time following operation of the select button 23.”, in other words the selected shortcut affordance is still being displayed even after selection and subsequently display on the main display portion 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include the graphical arrangement of Bernhardson. Motivation to do so would be for intuitive navigation for a more easier-to-use graphical user interface (See Bernhardson paragraph [0005]).

As to dependent claim 21, Xu as modified teaches all the limitations of claim 19 as cited above.
Xu as modified does not teach: wherein the first portion is displayed along a border of the display screen adjacent to the second portion.
 (See Fig. 3 with [0004], the ribbons extends along the border of the display screen, and the ribbons are adjacent to the second portion 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include the graphical arrangement of Bernhardson. Motivation to do so would be for intuitive navigation for a more easier-to-use graphical user interface (See Bernhardson paragraph [0005]).

	As to dependent claim 34, it is rejected under similar rationale as claim 10 as cited above.

As to dependent claim 42, it is rejected under similar rationale as claim 21 as cited above.
 	
As to dependent claim 51, it is rejected under similar rationale as claim 10 as cited above.

	As to dependent claim 59, it is rejected under similar rationale as claim 21 as cited above.

Claims 11, 18, 35, 38, 52, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Seo et al. US 20130321340 A1, (hereinafter Seo).

As to dependent claim 11, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified does not teach: wherein the third shortcut affordance corresponds to a phone application and displaying the third shortcut affordance includes displaying a duration of an ongoing phone call. 
 (See Fig. 23A phone shortcut 1300a, and see Fig. 23D for the duration of an ongoing phone call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include phone application of Seo. Motivation to do so would be for a variety of applications to be used, making the graphical user interface multi-purpose for the user’s convenience.

As to dependent claim 18, Xu as modified teaches all the limitations of claim 17 as cited above.
Xu as modified does not teach: wherein the fifth shortcut affordance corresponds to a phone application with an active timer displaying a duration of an ongoing call. 
Seo teaches: wherein the fifth shortcut affordance corresponds to a phone application with an active timer displaying a duration of an ongoing call (See Fig. 23A phone shortcut 1300a, and see Fig. 23D for the duration of an ongoing phone call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include phone application of Seo. Motivation to do so would be for a variety of applications to be used, making the graphical user interface multi-purpose for for the user’s convenience.

As to dependent claim 35, it is rejected under similar rationale as claim 11 as cited above.

As to dependent claim 38, it is rejected under similar rationale as claim 18 as cited above.

As to dependent claim 52, it is rejected under similar rationale as claim 11 as cited above.

As to dependent claim 56, it is rejected under similar rationale as claim 18 as cited above.

Claim 12, 36, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Van Os US 20110167058 A1, (hereinafter Van Os).

As to dependent claim 12, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu does not teach: wherein the third shortcut affordance corresponds to a maps application and displaying the third shortcut affordance includes displaying at least one of an estimated time of arrival and turn-by-turn directions. 
Van Os teaches: wherein the third shortcut affordance corresponds to a maps application and displaying the third shortcut affordance includes displaying at least one of an estimated time of arrival and turn-by-turn directions (See Fig. 4B Map 154 with paragraph [0170], and see Fig. 5J which shows estimated time of arrival 530 and graphically illustrates each turn to arrive at destination 598-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include map application of Van OS. Motivation to do so would be for a variety of applications to be used, making the graphical user interface multi-purpose for the user’s convenience.

As to dependent claim 36, it is rejected under similar rationale as claim 12 as cited above.

As to dependent claim 53, it is rejected under similar rationale as claim 12 as cited above.

Claim 20, 41, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Vulcano et al. US 20140365126 A1, (hereinafter Vulcano).

As to dependent claim 20, Xu as modified teaches all the limitations of claim 19 as cited above.
Xu as modified by Pallakoff further teaches that the menu 210 can be overlaid over the home screen 200 on the device as cited in [0027], but Xu as modified does not teach: receiving a user input corresponding to a request to display, in the second portion, a user interface including a plurality of application launch icons; and 
in response to receiving the user input: 
causing display of, in the second portion, the user interface including the plurality of application launch icons; and 
causing display of the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position to be maintained. 
Vulcano teaches: receiving a user input corresponding to a request to display, in the second portion, a user interface including a plurality of application launch icons (See [0356] – “At this stage, the user selects a home button 4925 on the mobile device to place the mapping application in the background and return to the home page of the mobile device.”, and see Fig. 49 with [0355] and [0357] the home page includes Photos application, Camera Application, and Maps application. Thus the majority of the screen [i.e., second portion] is switched to the home page containing application launch icons); and 
in response to receiving the user input: 
causing display of, in the second portion, the user interface including the plurality of application launch icons (See [0356] – “At this stage, the user selects a home button 4925 on the mobile device to place the mapping application in the background and return to the home page of the mobile device.”, and see Fig. 49 with [0355] and [0357] the home page includes Photos application, Camera Application, and Maps application. Thus the majority of the screen [i.e., second portion] is switched to the home page containing application launch icons); and 
causing display of the data to be maintained (See Fig. 49 with [0355] even after returning to the home page, data from the navigation application still persists). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu modified by Pallakoff to persist in its display even when transitioning from an application back to the home screen of the device as taught by Vulcano. Motivation to do so would be for convenient access to an important feature at most times.

As to dependent claim 41, it is rejected under similar rationale as claim 20 as cited above.

As to dependent claim 58, it is rejected under similar rationale as claim 20 as cited above.

Claim 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Valliani et al. US 20100332497 A1, (hereinafter Valliani).

As to dependent claim 61, Xu as modified teaches all the limitations of claim 1 as cited above.
	Xu teaches applications but Xu as modified does not teach: the first shortcut position is the only shortcut position that corresponds to the first category of applications on the display screen; and

	Valliani teaches: the first shortcut position is the only shortcut position that corresponds to the first category of contents on the display screen (See Fig. 2 with [0024] each category e.g. Politics 214, U.S. 216, World 218, is associated with a corresponding story content, and there is only one story content per listed category.); and
	The second shortcut position is the only shortcut position that corresponds to the second category of contents on the display screen (See Fig. 2 with [0024] each category e.g. Politics 214, U.S. 216, World 218, is associated with a corresponding story content, and there is only one story content per listed category.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the display arrangement of Valliani where there is only one content item per category. Motivation to do so would be for saving display space.

As to dependent claim 62, it is rejected under similar rationale as claim 61 as cited above.

As to dependent claim 63, it is rejected under similar rationale as claim 61 as cited above.

Response to Arguments
Applicant’s amendment to claim 61 has withdrawn its claim objection.
Applicant’s amendment and argument pertaining to the previous 103 rejections comprising Kim, kim2, and Yu have been considered but are rendered moot in view of the new ground of rejection comprising Xu and Kim, necessitated by applicant’s amendment. 

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171